Citation Nr: 9921874	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of medial meniscectomy, right, with degenerative changes, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from April 1955 to 
April 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted a 20 
percent disability rating for the veteran's service-connected 
right knee disorder.

In August 1998, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, the RO did not 
substantially comply with the directives of the Board's 
remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board's 1998 Remand instructed the RO to request the 
veteran's medical records from Mary Altz-Smith, M.D., and, if 
the RO was unable to obtain these records, to inform the 
veteran of that fact and provide him an opportunity to submit 
the records.  The RO requested the veteran's medical records 
from Dr. Altz-Smith in November 1998, but no response was 
received.  The RO did not, however, inform the veteran that 
his medical records were not obtained so that he could submit 
them himself.  This must be done.  

Furthermore, the report of the VA examination conducted in 
March 1999 is insufficient for determining the current degree 
of impairment resulting from the veteran's service-connected 
right knee disorder.  On the examination report, the examiner 
indicated that he or she reviewed the veteran's medical 
records and then provided a short history of the veteran's 
complaints.  The majority of the examination report that 
followed was comprised of answers to a specific series of 
questions to which the Board does not have access.  There is 
a significant amount of information contained in those 
answers that can only be interpreted by reference to the 
questions.  

Since the Board does not have access to those specific 
questions, it is impossible to interpret the findings from 
the March 1999 VA examination.  The Board does not, 
therefore, have sufficient medical evidence upon which to 
decide the veteran's claim.  On remand, the RO should obtain 
a comprehensive report of the March 1999 VA examination that 
includes the questions to which the examiner was responding.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Inform the veteran that his medical 
records from Mary Altz-Smith, M.D., were 
not submitted in response to the RO's 
request and advise him that he is being 
provided an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Obtain a comprehensive report of the 
March 1999 VA physical examination from 
the VA Medical Center in Birmingham, 
Alabama.  The RO should make sure that the 
report contains the specific questions 
that prompted the examiner's responses in 
the original examination report.

3.  If, and only if, a comprehensive 
report containing the specific questions 
cannot be obtained, schedule the veteran 
for another VA examination.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
prior VA examination reports.

All indicated tests are to be performed 
and must include range of motion testing 
for the right knee.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the service-connected disability 
has upon the veteran's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The medical rationale for all 
opinions expressed must be provided.

4.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  If 
another VA examination is necessary, 
ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his right knee disorder, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information as a result of 
this remand, including whether a separate 
evaluation for arthritis is warranted, 
see VAOPCGPREC 23-97.  If the benefit 
sought on appeal remains denied, provide 
the veteran a supplemental statement of 
the case, and allow an appropriate period 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


